17 N.Y.3d 881 (2011)
957 N.E.2d 1138
933 N.Y.S.2d 636
2011 NY Slip Op 86844
LUISA C. ESPOSITO, Respondent,
v.
ALLEN H. ISAAC, Appellant, et al., Defendants.
Motion No: 2011-893.
Court of Appeals of New York.
Submitted August 8, 2011.
Decided October 18, 2011.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the nonfinal order of the Appellate Division where the appeal to the Appellate Division was from an order entered on an appeal from another court (see NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]). Motion for a stay dismissed as academic.